      Case 2:20-cv-02127-DGC Document 83 Filed 03/04/21 Page 1 of 11



 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
                                                       No. CV-20-02127-PHX-DGC
 9    Amanda McBroom,
10              Plaintiff,                             ORDER
11    v.
12    Ethicon, Inc.; and Johnsons & Johnson,
13              Defendants.

14
15          This products liability action involves pelvic mesh devices manufactured and sold
16   by Defendants Ethicon, Inc. and Johnson & Johnson to treat stress urinary incontinence
17   and pelvic organ prolapse. Plaintiff Amanda McBroom received implants of Defendants’
18   devices and claims they are defective and have caused her serious injury. Plaintiff filed
19   suit in 2015 as part of a multidistrict litigation (“MDL”) proceeding in the Southern District
20   of West Virginia. Doc. 1; see In re Ethicon, Inc. Pelvic Repair Sys. Prods. Liab. Litig.,
21   MDL No. 2327 (S.D. W. Va. 2012). The case was transferred to this Court on November
22   4, 2020. Docs. 41, 56.
23          Defendants have filed a motion for partial summary judgment that is fully briefed
24   (Docs. 30, 31, 35, 38), and oral argument will not aid the Court’s decision, see Fed. R. Civ.
25   P. 78(b); LRCiv 7.2(f). For reasons set forth below, the Court will grant the motion in part
26   and deny it in part.1
27
28          1
            The parties have filed motions to exclude expert witnesses. Docs. 32, 79, 80. The
     Court will address those motions in a separate order.
      Case 2:20-cv-02127-DGC Document 83 Filed 03/04/21 Page 2 of 11



 1   I.     Background.
 2          Plaintiff was implanted with Defendants’ Gynecare Prolift and TVT Secur pelvic
 3   mesh devices on April 26, 2007. Doc. 1 ¶¶ 8-10 (short form complaint); Doc. 30-1 at 3
 4   (plaintiff fact sheet). Dr. Scott Crawford performed the surgical procedure at Banner Good
 5   Samaritan Medical Center in Phoenix, Arizona. Doc. 1 ¶¶ 10-12. Plaintiff claims that she
 6   began experiencing adverse symptoms from the Prolift and TVT Secur devices in 2011.
 7   Doc. 30-1 at 4.
 8          Plaintiff brought this action in 2015, asserting a host of state law claims and seeking
 9   compensatory and punitive damages. Doc. 1; see McBroom v. Ethicon, Inc., No. 2:15-cv-
10   03043 (S.D. W. Va. Mar. 13, 2015). Specifically, Plaintiff asserts the following claims
11   under Arizona law: negligence and gross negligence (Counts I and XIV); strict liability
12   manufacturing defect, failure to warn, defective product, and design defect (Counts II-V);
13   common law fraud, fraudulent concealment, and constructive fraud (Counts VI-VIII);
14   negligent misrepresentation (Count IX); negligent infliction of emotional distress (Count
15   X); breach of express and implied warranty (Counts XI and XII); violation of consumer
16   protection laws (Count XIII); unjust enrichment (Count XV); and punitive damages (Count
17   XVII). Doc. 1 ¶ 13.2
18          Defendants move for summary judgment on all claims except design defect and
19   punitive damages (Counts V and XVII). Docs. 30 at 1-2, 31 at 4-14. Plaintiff does not
20   oppose summary judgment on the claims for manufacturing defect (Count II), defective
21   product (Count IV), fraud (Counts VI-VIII), negligent misrepresentation (Count IX),
22   breach of warranty (Counts XI and XII), consumer protection violations (Count XIII),
23   gross negligence (Count XIV), and unjust enrichment (Count XV). See Doc. 35. The
24
            2
              The parties agree that Arizona law governs Plaintiff’s claims because Arizona is
25   where she resides, received the implants, and suffered her alleged injuries. Docs. 31 at 3-4,
     35 at 2; see also In re Ethicon, Inc., No. 2:12-MD-02327, 2014 WL 346717, at *7 (S.D.
26   W. Va. Jan. 30, 2014) (“As this is a direct-filed case, the choice of law that applies is the
     place where the plaintiff was implanted with the product.”). The Court also agrees. See
27   Barraza v. C. R. Bard Inc., 322 F.R.D. 369, 383 (D. Ariz. 2017) (Arizona follows the “most
     significant relationship” test of the Restatement (Second) of Conflict of Laws, which
28   considers the place where the injury occurred, the place where the conduct causing the
     injury occurred, and the residence of the parties).

                                                 -2-
      Case 2:20-cv-02127-DGC Document 83 Filed 03/04/21 Page 3 of 11



 1   Court will grant summary judgment on those claims. See Fed. R. Civ. P. 56(a), (e)(3);
 2   Madding v. Ethicon, Inc., No. 2:12-CV-02512, 2017 WL 2624546, at *2 (S.D. W. Va. June
 3   16, 2017) (granting summary judgment on conceded claims); Paseka v. Ethicon Inc., No.
 4   CV-20-00100-PHX-SRB, 2020 WL 8175427, at *3 (D. Ariz. Nov. 9, 2020) (granting
 5   summary judgment on unopposed claims). As explained more fully below, the Court will
 6   also grant summary judgment on the failure to warn claim (Count III) and the negligence
 7   and negligent infliction of emotional distress claims (Counts I and X) to the extent they are
 8   based on an alleged failure to warn.
 9   II.    Summary Judgment Standard.
10          A party seeking summary judgment “bears the initial responsibility of informing the
11   court of the basis for its motion, and identifying those portions of [the record] which it
12   believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.
13   Catrett, 477 U.S. 317, 323 (1986). Summary judgment is appropriate if the moving party
14   shows that there is no genuine dispute as to any material fact and the movant is entitled to
15   judgment as a matter of law. Fed. R. Civ. P. 56(a). Only disputes over facts that might
16   affect the outcome of the suit will preclude the entry of summary judgment, and the
17   disputed evidence must be “such that a reasonable jury could return a verdict for the
18   nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The
19   evidence must be viewed in the light most favorable to the nonmoving party, Matsushita
20   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986), and all justifiable
21   inferences are drawn in that party’s favor – “[c]redibility determinations, the weighing of
22   evidence, and the drawing of inferences from the facts are jury functions,” Anderson, 477
23   U.S. at 255.
24   III.   Strict Liability Failure to Warn Claim (Count III).
25          There are three types of defects in strict products liability actions in Arizona:
26   manufacturing defects, design defects, and informational defects in instructions and
27   warnings. See Sw. Pet Prods., Inc. v. Koch Indus., Inc., 273 F. Supp. 2d 1041, 1051 (D.
28   Ariz. 2003) (citing Piper v. Bear Med. Sys., Inc., 883 P.2d 407 (Ariz. Ct. App. 1993)). To


                                                 -3-
      Case 2:20-cv-02127-DGC Document 83 Filed 03/04/21 Page 4 of 11



 1   establish a failure to warn claim, the plaintiff must show, among other things, that the
 2   defendant had a duty to warn. See id. (citing Gosewisch v. Am. Honda Motor Co., 737
 3   P.2d 376 (1987)). Manufacturers generally have a duty to warn consumers of foreseeable
 4   risks of harm from using their products. See Watts v. Medicis Pharms. Corp., 365 P.3d
 5   944, 949 (Ariz. 2016). In cases involving medical devices, however, Arizona applies the
 6   “learned intermediary” doctrine. See id.; Conklin v. Medtronic, Inc., 431 P.3d 571, 577
 7   (Ariz. 2018) (“Watts adopted the Restatement (Third) of Torts provision [in § 6(d)] that
 8   sets forth the [doctrine] for prescription drug and medical device manufacturers.”); Paseka,
 9   2020 WL 8175427, at *3 (“There is no doubt that the [doctrine] applies to medical device
10   manufacturers like Defendants.”) (citing Conklin, 431 P.3d at 577-78)); Baca v. Johnson
11   & Johnson, No. CV-20-01036-PHX-DJH, 2020 WL 6450294, at *3 (D. Ariz. Nov. 2, 2020)
12   (“This case involves a medical device sold by a manufacturer to a health-care provider for
13   use by a patient, and the Court, therefore, finds that the learned intermediary doctrine
14   applies.”). Under this doctrine, “a manufacturer satisfies its duty to warn end users by
15   giving appropriate warnings to the specialized class of [intermediaries] who may prescribe
16   or administer the product.” Conklin, 431 P.3d at 577 (quoting Watts, 365 P.3d at 947).
17   “[T]he intermediary (often a treating physician) ‘assumes the duty to pass the necessary
18   warnings on to the end users.’” Id. (quoting Watts, 365 P.3d at 948).3
19          To prevail on a failure to warn claim, the plaintiff also must show that the missing
20   warning made the product defective and unreasonably dangerous, the warning was missing
21   when the product left the defendant’s hands, and the failure to warn proximately caused
22   the plaintiff’s injuries. See Sw. Pet Prods., 273 F. Supp. 2d at 1051; Paseka, 2020 WL
23   8175427, at *4; Baca, 2020 WL 6450294, at *3.
24          Defendants argue that Plaintiff cannot establish causation because Dr. Crawford was
25   aware of the risks posed by the Prolift and TVT Secur devices before Plaintiff’s surgery
26
27          3
               Plaintiff does not recall Dr. Crawford giving her any written information about the
     Prolift and TVT Secur devices before her surgery, and did not otherwise rely on
28   Defendants’ product information in making her decision to have the surgery. See Doc. 31
     at 2, ¶ 4 (citing Doc. 30-2 at 7-10).

                                                 -4-
      Case 2:20-cv-02127-DGC Document 83 Filed 03/04/21 Page 5 of 11



 1   and there is no evidence that a different warning would have altered his decision to implant
 2   the devices. Docs. 31 at 5-6, 38 at 2-3. The Court agrees.4
 3          “The proximate cause of an injury is that which, in a natural and continuous
 4   sequence, unbroken by any efficient intervening cause, produces an injury, and without
 5   which the injury would not have occurred.” Paseka, 2020 WL 8175427, at *4 (quoting
 6   McMurty v. Weatherford Hotel, Inc., 293 P.3d 520, 532 (Ariz. Ct. App. 2013)). To
 7   establish proximate cause in a failure to warn claim, the plaintiff “must submit evidence
 8   that the medical outcome would have been different had the manufacturer provided
 9   different warnings to the physician.” Id. (citing D’Agnese v. Novartis Pharms. Corp., 952
10   F. Supp. 2d 880, 891 (D. Ariz. 2013)).
11          Plaintiff claims that the Prolift and TVT Secur devices caused her to suffer the
12   following injuries: pelvic pain, dyspareunia (painful intercourse), continued urinary issues,
13   recurrent bleeding, infection, bowel problems, vaginal mesh erosion, posterior mesh
14   bunching, and pelvic floor muscle tightness and spasm. See Doc. 31 at 2, ¶ 3 (citing Docs.
15   30-1 at 4, 30-2 at 4-6); Doc. 35 at 2-3 (citing Doc. 35-1 ¶¶ 50-56). Dr. Crawford testified
16   at his deposition that, before Plaintiff’s surgery in 2007, he was aware of the following
17   risks from pelvic mesh devices: bleeding, infection, inflammation, scarring, pelvic pain,
18   painful intercourse, organ and nerve damage, recurrent urinary issues, neuromuscular
19   problems, tissue contraction and shrinkage, and mesh erosion and extrusion. Doc. 30-3 at
20   4-7; see also Doc. 35-2 at 85 (“So in 2007, I feel I was adequately informed and aware of
21   risks associated with mesh.      So those would be then as – even years later, such
22   complications as pain, scarring, infection, bleeding, failure to correct the problem, and
23   possibly dysfunction – increased dysfunction of prolapse or the symptomatology.
24   Extrusion and erosion[.]”).
25
26
27          4
             Defendants contend that a manufacturer has no duty to warn of risks generally
     known by those to be warned and that an alleged failure to warn of known risks is not
28   considered an informational defect. Id. at 4 (citations omitted). But Defendants do not
     develop these arguments or seek summary judgment based on a lack of duty or defect.

                                                 -5-
      Case 2:20-cv-02127-DGC Document 83 Filed 03/04/21 Page 6 of 11



 1          Plaintiff contends that “while Dr. Crawford was generally aware of risks of the
 2   product, he was unaware of the extent, frequency, and severity of the risks.” Doc. 35 at 4
 3   (emphasis in original).5 But Plaintiff presents no evidence that Defendants’ products had
 4   higher risks or that, had Defendants warned Dr. Crawford about the alleged higher risks,
 5   he would have shared this information with Plaintiff or would have decided not to implant
 6   the Prolift and TVT Secur devices. Plaintiff notes that Dr. Crawford testified that the
 7   frequency and severity of risks can influence his informed consent with the patient and his
 8   decision whether to use a product. Doc. 35 at 4 (citing Doc. 35-2 at 120-21). But he did
 9   not testify that he would have shared warnings about increased risks with Plaintiff, or that
10   the warnings would have altered his decision to implant the Prolift and TVT Secur devices
11   in Plaintiff. When asked whether he would have passed on a warning about increased risks
12   to his patients, Dr. Crawford testified:
13          Well, again, it’s a given that I’ve already discussed [the risks] with them.
14          Independently would have I have said that the manufacturer says that it
            happens more than I’m saying it happens. I don’t know that I would have
15          gone into that or not. It’s all theoretical. It depends on the data, the study,
16          the numbers. How that was determined, so on and so forth.

17   Doc. 35-2 at 119-20.6 The mere theoretical possibility that a warning about increased risks

18   may have influenced Dr. Crawford’s informed consent process or his decision to use the

19   Prolift and TVT Secur devices is not sufficient to create a triable issue on causation. See

20   Hanson v. Boston Sci. Corp., No. 2:13-CV-10653, 2016 WL 1448868, at *5 (S.D. W. Va.

21   Apr. 12, 2016) (causation evidence was insufficient where it “require[d] a reasonable juror

22
            5
               Defendants note that Plaintiff cites no Arizona law requiring a medical device
23   manufacturer to provide incidence, severity, or frequency rates concerning a particular
     adverse event. Doc. 38 at 3. The Court need not address this issue given that Plaintiff has
24   failed to create a triable issue on causation.
25          6
              Plaintiff’s counsel do not provide any specific numbers or data about increased
     risks in their briefing, nor did they present such information to Dr. Crawford in his
26   deposition. And Dr. Crawford was not asked whether warnings about increased risks
     would have altered his decision to implant the Prolift and TVT Secur devices in Plaintiff.
27   See Doc. 35-2. Dr. Crawford believed that he was “adequately informed of the risks”
     associated with the Prolift and TVT Secure devices before he implanted them in Plaintiff,
28   and that the devices were “safe and effective treatment options” for his patients. Doc. 30-3
     at 12-14.

                                                 -6-
      Case 2:20-cv-02127-DGC Document 83 Filed 03/04/21 Page 7 of 11



 1   to speculate, based only on mere possibility, that [the doctor] would have altered her
 2   decision to prescribe the product simply because she would have considered an additional
 3   factor in her risk/benefit calculus”) (emphasis in original); see also Russell v. Ethicon, Inc.,
 4   No. 4:20-CV-00405, 2020 WL 5993774, at *6 (M.D. Pa. Oct. 9, 2020) (“Plaintiff's attempt
 5   to salvage her claim by pointing to some equivocation in Dr. Minassian’s answer is
 6   unavailing. Plaintiff argues that the mere fact that Dr. Minassian did not remember whether
 7   he had read the IFU creates a genuine dispute of material fact. It does not.”).7
 8          Because Plaintiff presents no evidence that Dr. Crawford would have acted
 9   differently in the face of different warnings by Defendants, she has failed to create a triable
10   issue on causation. See Gosewisch, 737 P.2d at 380 (“Because of the absence of [relevant]
11   testimony, the jury would have been forced to speculate whether the alleged informational
12   defect was a proximate cause of Gosewisch’s injury.”); D’Agnese, 952 F. Supp. 2d at 892
13   (“Plaintiffs’ claims . . . fail because Plaintiffs have offered no evidence that warnings to
14   Dr. Curley would have changed his decision to prescribe Aredia to Mr. D’Agnese in
15   1996.”); see also Lankston v. Ethicon, Inc., No. 2:12-CV-00755, 2016 WL 5843723, at *4
16   (S.D.W. Va. Oct. 4, 2016) (“The doctor did not testify that he would have changed his
17   mind with adequate warning. Thus, the court finds that the plaintiff is unable to prove that
18   Ms. Lankston’s treating physician would have refrained from prescribing the TVT-S had
19   he received adequate warnings.”); In re Bard IVC Filters Prods. Liab. Litig., No. CV-16-
20   00893-PHX-DGC, 2018 WL 3586404, at *9 (D. Ariz. July 26, 2018) (“Plaintiffs argue at
21   length that Bard’s warnings for the G2X were inadequate, but present no evidence . . . from
22   which a reasonable inference can be drawn that an adequate warning would have altered
23   Dr. Henry’s decision to use a G2X filter.”); Kurer v. Parke, Davis & Co., 679 N.W.2d
24   867, 876 (Wis. Ct. App. 2004) (“Absent proof that a more complete or explicit warning
25
26
            7
               Dr. Crawford also testified that while he relied on manufacturers to provide
27   accurate information about their products, it was not his habit to review instructions for use
     before each surgery because he “knew everything already from either experience or
28   didactic information.” See Docs. 30-3 at 10, 35-2 at 99-100. Plaintiff presents no evidence
     that he reviewed Defendants’ instructions for use or product brochures before her surgery.

                                                  -7-
      Case 2:20-cv-02127-DGC Document 83 Filed 03/04/21 Page 8 of 11



 1   would have prevented Kurer’s use of Loestrin, she cannot establish that [the] alleged failure
 2   to warn was the proximate cause of her injuries.”).8
 3          The Court will grant summary judgment on the strict liability failure to warn claim
 4   in Count III. See Celotex, 477 U.S. at 322 (summary judgment is appropriate against a
 5   party who “fails to make a showing sufficient to establish the existence of an element
 6   essential to that party’s case, and on which that party will bear the burden of proof at trial”);
 7   Gebhardt v. Mentor Corp., 191 F.R.D. 180, 184-85 (D. Ariz. 1999) (granting summary
 8   judgment on a failure to warn claim where the plaintiff failed to show that her doctor would
 9   not have used a medical device if alternative warnings had been given); Lim v. Ethicon,
10   Inc., No. 3:20-CV-780-KHJ-LGI, 2021 WL 612399, at *6 (S.D. Miss. Feb. 12, 2021)
11   (granting summary judgment where the doctor “relied on his own knowledge and training
12   in Lim’s treatment” and the defendants’ “warnings would not have altered his decision” to
13   implant a TVT-O device); Heide v. Ethicon, Inc., No. 4:20CV160, 2020 WL 1322835, at
14   *5 (N.D. Ohio Mar. 20, 2020) (granting summary judgment where, “despite suggesting
15   that the implanting physician was not aware of the product’s defects, Plaintiff has not
16   presented evidence suggesting that he would have acted differently if he had been aware
17   of the potential risks or had been given an adequate warning”).
18
            8
              While Plaintiff is entitled to a “heeding presumption,” Defendants have rebutted
19   the presumption because Dr. Crawford’s testimony would permit a jury reasonably to infer
     that he would not have heeded a warning about increased risks. See Golonka v. Gen.
20   Motors Corp., 65 P.3d 956, 968-69 (Ariz. Ct. App. 2003); Paseka, 2020 WL 8175427, at
     *5 (the heeding presumption “shifts the burden of production, but not the burden of
21   persuasion”). Plaintiff presents no countering evidence to create a triable issue as to
     whether such a warning would have caused Dr. Crawford to act differently. See Paseka,
22   2020 WL 8175427, at *5 (“Having rebutted the presumption, it was not Defendants’ burden
     to ‘negate the element of causation’ as Plaintiff suggests. Instead, given Dr. Stratford’s
23   testimony [that he did not read the instructions for use], it was Plaintiff’s burden to produce
     evidence that Defendants’ failure to warn proximately caused Plaintiff’s injuries.”)
24   (citations omitted); Gosewisch, 737 P.2d at 380 (“[E]ven with the benefit of [a heeding]
     presumption, Gosewisch would not have proved that the alleged failure to warn was a
25   proximate cause of his injury” because “there was evidence that even if a suitable warning
     had been provided, Gosewisch would have ignored it.”); see also Feuerstein v. Home
26   Depot, U.S.A., Inc., No. 2:12-CV-01062 JWS, 2014 WL 2557122, at *6 (D. Ariz. June 6,
     2014) (“[The] evidence would permit a reasonable juror to conclude that Feuerstein would
27   not have heeded a specific warning about using the ladder on decking material. Plaintiffs
     have not pointed to any countering evidence to create a genuine issue of fact as to whether
28   Feuerstein would have considered a warning regarding the use of the AL-22 on Trex
     decking.”).

                                                   -8-
      Case 2:20-cv-02127-DGC Document 83 Filed 03/04/21 Page 9 of 11



 1   IV.    Remaining Negligence Claims (Counts I and X).
 2          Defendants argue that summary judgment is warranted on Plaintiff’s negligence
 3   claims to the extent they are based on an alleged failure to warn. Doc. 31 at 8; see Paseka,
 4   2020 WL 8175427, at *4 (a plaintiff in Arizona must show that the defective condition is
 5   the proximate cause of her injury “under negligence or strict liability”); Hull v. Ethicon,
 6   Inc., No. 3:20-cv-00038-JMS-DML, 2020 WL 1154577, at *9 (S.D. Ind. Mar. 10, 2020)
 7   (“Because Ms. Hull has not identified record evidence that Dr. Basinski would have
 8   changed her recommendation for the TVT-S surgery had Defendants warned her of
 9   additional risks, Ms. Hull’s negligence claim based on a failure to warn theory fails as a
10   matter of law[.]”); Kelly v. Ethicon, Inc., No. 20-CV-2036-CJW-MAR, 2020 WL 6120155,
11   at *6 (N.D. Iowa Oct. 16, 2020) (“[T]he Court granted summary judgment on plaintiff’s
12   negligent failure to warn claim because there was no evidence of proximate causation.
13   Specifically, under the learned intermediary doctrine, the Court found that plaintiff had not
14   shown that different warnings by defendants would have changed Dr. Bremner’s decision
15   to use the TVT implant or how he explained the risks to plaintiff.”); Nix v. Ethicon, Inc.,
16   No. 1:19-CV-04896-SCJ, 2020 WL 5525172, at *3 (N.D. Ga. Sept. 14, 2020) (granting
17   summary judgment on negligent failure to warn claim where the evidence did not show
18   that “different or additional warnings from Defendants would have changed Dr. Meadows’
19   decision to prescribe and implant the TVT-O device”).
20          Plaintiff does not oppose summary judgment on this ground, but notes that the
21   negligence and negligent infliction of emotional distress claims (Counts I and X) are also
22   based on a negligent design theory, which involves a separate series of facts. Doc. 35 at 1.
23   The Court will grant summary judgment on the negligence claims to the extent they are
24   based on an alleged failure to warn, for reasons stated above. The Court will deny summary
25   judgment to the extent the claims are based on an alleged negligent design.
26          Defendants further argue that the negligent infliction of emotional distress claim
27   fails in its entirety because Plaintiff cannot show “extreme and outrageous conduct.”
28   Doc. 31 at 8. Such a showing is required for intentional infliction of emotional distress,


                                                 -9-
     Case 2:20-cv-02127-DGC Document 83 Filed 03/04/21 Page 10 of 11



 1   but not for negligent infliction of emotional distress. See Ford v. Revlon, Inc., 734 P.2d
 2   580, 585 (Ariz. 1987) (intentional infliction) (citing Restatement (Second) of Torts § 46
 3   cmt. b (1965)); Castillo v. City of Tempe, No. CV-12-02225-PHX-ROS, 2014 WL
 4   11505911, at *6 (D. Ariz. Sept. 18, 2014) (discussing the two torts); Snyder v. Banner
 5   Health, No. 1 CA-CV 13-0630, 2014 WL 4980382, at *4 (Ariz. Ct. App. Oct. 7, 2014) (“A
 6   claim for negligent infliction of emotional distress requires proof that a defendant’s
 7   conduct caused the plaintiff to suffer emotional distress that manifested itself as physical
 8   injury from either witnessing an injury to a closely related person or suffering a threat to
 9   her own personal security.”) (citing Keck v. Jackson, 593 P.2d 668, 669-70 (Ariz. 1979));
10   Quinn v. Turner, 745 P.2d 972, 973 (Ariz. Ct. App. 1987)); Rev. Ariz. Jury Instr. (Civil)
11   6th, Negligence 9 (requiring the plaintiff to show that the defendant’s negligence created
12   an unreasonable risk of bodily harm and was a cause of emotional distress to the plaintiff).
13   The Court accordingly will grant summary judgment on Plaintiff’s negligent infliction
14   claim only to the extent it is based on an alleged failure to warn.
15          IT IS ORDERED that Defendants’ motion for partial summary judgment (Doc. 30)
16   is granted in part and denied in part. The motion is granted with respect to Plaintiff’s
17   claims for strict liability manufacturing defect, failure to warn, and defective product
18   (Counts II-IV); common law fraud, fraudulent concealment, and constructive fraud
19   (Counts VI-VIII); negligent misrepresentation (Count IX); breach of express and implied
20   warranty (Counts XI and XII); violation of consumer protection laws (Count XIII), gross
21   negligence (Counts XIV); and unjust enrichment (Count XV); and with respect to the
22   claims for negligence and negligent infliction of emotional distress (Counts I and X) to the
23   extent they are based on an alleged failure to warn. The motion is denied with respect to
24   the negligence and negligent infliction claims to the extent they are based on negligent
25
26
27
28


                                                 - 10 -
     Case 2:20-cv-02127-DGC Document 83 Filed 03/04/21 Page 11 of 11



 1   design. These negligence claims, along with the claims for strict liability design defect
 2   (Count V) and punitive damages (Count XVII), remain for trial.9
 3          DATED this 4th of March, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
            9
             Plaintiff does not assert a loss of consortium claim (Count XVI) in her short form
25   complaint. See Doc. 1 ¶ 13. While Plaintiff asserts a “discovery rule and tolling” claim
     (Count XVIII), the discovery rule and tolling doctrine are not independent claims for relief
26   in Arizona, and Defendants do not argue that Plaintiff’s claims are time-barred. See Doc.
     31; McGill v. Nat’l Specialty Ins. Co., No. CV12-01671-PHX-DGC, 2013 WL 331256, at
27   *6 (D. Ariz. Jan. 29, 2013) (“Under Arizona law, ‘the discovery rule tolls limitations until
     the plaintiff possess[es] a minimum knowledge sufficient to recognize that a wrong
28   occurred and caused injury.’”) (citation omitted). Thus, the “discovery rule and tolling”
     claim will not be an issue for trial.

                                                - 11 -
